Title: 9th. Saturday.
From: Adams, John Quincy
To: 


       Finished the second oration of Cicero against Catilina.
       In the morning about ten o’clock Mr. D. Mr. Artaud and myself went to Mr. Rimbert’s, where we breakfasted; and then The Swedish Consul and his Lady and two of Mr. Rimbert’s Nephews, and another Gentleman and the rest of us set off in three slays for Cronstadt. We left the city at 10 o’clock and 40 minutes and arrived at Cronstadt at 12 o’clock and 35 minutes. The distance is 28 wersts which is 20 English miles. We went to see the port of Cronstadt before dinner; after dinner we went to drink tea at a gentleman’s house. We then went to take a walk, and then left Cronstadt at five minutes past five for Oranienbaum where we arrived at six o’clock wanting twenty minutes. The distance is 7 wersts or five English miles. We found at Oranienbaum Madam Peyron’s brother.
      